DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 21 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 22 April 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the claim recites “A circular stapler, comprising: ... a staple cartridge… comprising: an annular deck; a radial array of staple cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities” (emphasis added).  The instant claims are directed toward a circular stapler comprising a staple cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “flow-limiting ridges” presented.  
The present claims under examination where filed as part of an amendment on 23 September 2020 which is after the original filing of 30 June 2020.  There are some embodiments of linear (i.e. non-annular) cartridges having ridges extending from the deck (such as ridges 3423, figs. 43-45; ridges 3523, figs. 46-48; 3625, figs. 49-51, etc.), but this does not provide support for the applicant having possession of the claimed combination at the time of original filing.  The claimed combination requires the presence of an annular staple cartridge for a circular stapler and radial staples that fall along inner or outer axis.
Furthermore, Applicant’s incorporation of additional specification paragraphs in the Specification amendment of 23 September 2020 also does not provide support for the claimed combination.  While paragraphs 0443.3-0443.4 broadly talks about “various embodiments” having cartridge decks having ridges, this is in the context of linear cartridges as is made apparent by the preceding paragraph 0443.2 and paragraph 0443.4 citing “proximal” and “distal” ends/cavities.  Nowhere in the amendment is the combination of “an annular cartridge” (with the claimed staple alignment elements) having “flow-limiting ridges” presented.  
That disparate elements may appear in different embodiments over the span of a 100+ page disclosure does not mean that every conceivable combination of elements is shown to have been in the possession of the Applicant at the time of original filing.

Regarding claim 26, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 27, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges extend at least partially around at least one staple cavity.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 28, the claim recites, “The circular stapler of claim 21, wherein at least one said flow-limiting ridge extends at least partially around more than one staple cavity.”    As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 29, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges comprise cavity-perimeter ridges and interconnecting ridges extending between adjacent cavity-perimeter ridges.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 30, the claim recites “A staple cartridge for use with a circular stapler, the staple cartridge comprising: an annular deck, comprising: … a radial array of staple cavities positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… and ridges extending from the annular deck and positioned at least partially around said staple cavities” (emphasis added).  The instant claims are directed toward a circular stapler cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “ridges extending from the annular deck and positioned at least partially around said staple cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 21 above.

Regarding claim 34, the claim recites, “wherein said ridges are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 35, the claim recites, “wherein at least one said ridge extends at least partially around more than one staple cavity.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 36, the claim recites, “wherein said ridges comprise a first ridge at least partially surrounding a first staple cavity in said radial array of staple cavities; a second ridge at least partially surrounding a second staple cavity in said radial array of staple cavities; and an interconnecting ridge extending from said first ridge to said second ridge.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 37, the claim recites “A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: an annular deck, comprising: … a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis; … and protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” (emphasis added).  The instant claims are directed toward a circular stapler cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 21 above.

Regarding claim 40, the claim recites, “wherein said protrusions are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 37 (and 21), there is a lack of support for the annular staple cartridge of claim 37 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claims 22-29, 31-36 and 38-40, each of these claims are also rejected for being dependent on a rejected base claim as they contain all the same new matter as the rejected base claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following featues must be shown or the feature(s) canceled from the claim(s): 
a staple cartridge… comprising: an annular deck; a radial array of staple cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities” (emphasis added) – claim 21
A staple cartridge for use with a circular stapler, the staple cartridge comprising: an annular deck, comprising: … a radial array of staple cavities positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… and ridges extending from the annular deck and positioned at least partially around said staple cavities” (emphasis added) – claim 30
A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: an annular deck, comprising: … a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis; … and protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” (emphasis added) – claim 37
All features claimed in claims 26-29, 34-36 and 40 as explained in the 35 USC 112a rejection above.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 23 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The added language is written in such a way that it is referring to “various embodiments” and combinations that were not disclosed in the present application.  While the Office notes that the Applicant is attempting to add language from paragraphs 0287-0291 of US Application 14/318,991 (which was incorporated by reference), the Applicant has stripped the amendments of the proper context needed.  In short, the added paragraphs seek to propose various combinations of elements that can be used with “various embodiments”, but in each case the embodiments that language is referring to are not part of the instant application.  Furthermore, nowhere in application 14/318,991 does that application make use of an embodiment of a circular stapler which is the current stapler being claimed and effectively elected by original presentation as previously noted.  As such the added language is misleading as it apparently seeks to add material to embodiments not envisioned.  It is not deemed that this language clarifies the instant application and could be read as an attempt to expand the disclosure beyond what was originally envisioned and in possession of the Applicant at the time of effective filing.
If the Applicant insists on including this language in the present disclosure, the Office contends that each paragraph be amended to include “In various embodiments set forth in US Application 14/318,991…”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-22, 25-31, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US Patent 4,632,290) hereinafter referred to as Green in view of Alexander, III et al. (PG Pub 2012/0241505 A1) hereinafter referred to as Alexander alternatively in view of Pastorelli et al. (US Patent 8,413,870 B2) hereinafter referred to as Pastorelli.
Regarding claim 21, Green discloses a circular stapler (figs. 9-11, 26, 31), comprising: 
a shaft (112) defining a shaft axis; 
an anvil (130; or 530; or 730); and 
a staple cartridge (150; or 550; or 750) opposing said anvil, said staple cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 below; there are equivalent axes for figs. 26 and 31); 
a radial array of staple cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
staples (160; or 560; or 760) removably positioned in said staple cavities.

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale

Green fails to disclose flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities.
However, Alexander teaches flow-limiting ridges (fig. 283; #11213, 11216) extending from the deck intermediate adjacent staple cavities (11212).
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where flow-limiting ridges extended from the annular deck intermediate adjacent staple cavities.

While the Office deems the teachings of Alexander to render obvious the cited limitations above, the Office alternatively points to Pastorelli.
Pastorelli teaches flow-limiting ridges (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extending from the annular deck (22, 23) intermediate adjacent staple cavities (15, 16).
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the flow-limiting ridges of Pastorelli with the annular staple cartridge of Green.  Doing so would make it easier to clinch tissue between the anvil and cartridge and ensure proper alignment of the cartridge and anvil.

Regarding claim 22, Green discloses wherein said radial array of staple cavities are positioned to form radially-expandable staple arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 25, Green discloses a knife (156), wherein said annular deck comprises an inner edge defining an inner annular axis having an inner radius, and wherein said knife is configured to cut tissue clamped between said annular deck and said anvil along an annular knife path having a knife radius that is less than said inner radius (fig. 11; col. 6 lines 33-37, 50-55).

Regarding claim 26, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Regarding claim 27, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extend at least partially around at least one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 28, Green as modified by Alexander or alternatively Pastorelli above disclose wherein at least one said flow-limiting ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extends at least partially around more than one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 29, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) comprise cavity-perimeter ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) and interconnecting ridges (Alexander – fig. 283, wedge shaped ridge portion extending from 11213; Pastorelli - figs. 2, 4, 5A, sheer vertical faces adjacent to staple cavities 15, 16) extending between adjacent cavity-perimeter ridges.

Regarding claim 30, Green discloses a staple cartridge (150; or 550; or 750) for use with a circular stapler (fig. 9), the staple cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 above; there are equivalent axes for figs. 26 and 31); 
a radial array of staple cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
staples (160; or 560; or 760) removably positioned in said staple cavities.

Green fails to disclose ridges extending from the annular deck and positioned at least partially around said staple cavities.
However, Alexander teaches ridges (fig. 283; #11213, 11216) extending from the deck and positioned at least partially around said staple cavities (11212).
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where ridges extended from the annular deck intermediate adjacent staple cavities.

While the Office deems the teachings of Alexander to render obvious the cited limitations above, the Office alternatively points to Pastorelli.
Pastorelli teaches ridges (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extending from the annular deck (22, 23) and positioned at least partially around said staple cavities (15, 16).
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the ridges of Pastorelli with the annular staple cartridge of Green.  Doing so would make it easier to clinch tissue between the anvil and cartridge and ensure proper alignment of the cartridge and anvil.

Regarding claim 31, Green discloses wherein said radial array of staple cavities are positioned to form radially-expandable staple arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 34, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Regarding claim 35, Green as modified by Alexander or alternatively Pastorelli above disclose wherein at least one said ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extends at least partially around more than one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 36, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) comprise a first ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) at least partially surrounding a first staple cavity in said radial array of staple cavities; a second ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) at least partially surrounding a second staple cavity in said radial array of staple cavities; and an interconnecting ridge (Alexander – fig. 283, wedge shaped ridge portion extending from 11213; Pastorelli - figs. 2, 4, 5A, sheer vertical faces adjacent to staple cavities 15, 16) extending from said first ridge to said second ridge.

Regarding claim 37, Green discloses a fastener cartridge (150; or 550; or 750) for use with a circular fastener (fig. 9), the fastener cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 above; there are equivalent axes for figs. 26 and 31); 
a radial array of fastener cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each fastener cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
fasteners (160; or 560; or 760) removably positioned in said fastener cavities.

Green fails to disclose protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities.
However, Alexander teaches protrusions (fig. 283; #11213, 11216) from the deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities (11212).  The series of protrusions can be deemed to comprise one protrusion which extends around a plurality of cavities.
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where flow-limiting ridges extended from the annular deck intermediate adjacent staple cavities.

While the Office deems the teachings of Alexander to render obvious the cited limitations above, the Office alternatively points to Pastorelli.
Pastorelli teaches protrusions (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) from the annular deck (22, 23), wherein at least one said protrusion extends at least partially around a plurality of fastener cavities (15, 16).  The ridge structure (protrusion) of Pastorelli can be deemed to comprise one protrusion which extends at least partially around a plurality of fastener cavities.
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the flow-limiting ridges of Pastorelli with the annular staple cartridge of Green.  Doing so would make it easier to clinch tissue between the anvil and cartridge and ensure proper alignment of the cartridge and anvil.

Regarding claim 38, Green discloses wherein said radial array of fastener cavities are positioned to form radially-expandable fastener arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 40, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said protrusions (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Claim 23-24, 32-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent 4,632,290) in view of Alexander (PG Pub 2012/0241505 A1) alternatively in view of Pastorelli (US Patent 8,413,870 B2) in view of Chen et al. (CN 103908313 A) hereinafter referred to as Chen.
Regarding claim 23, Green discloses wherein each said staple cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said staple cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Regarding claim 24, Green as modified by Chen above discloses wherein said axes (Green – fig. 31, axes 762 do not point at the center of the annular deck; Chen - figs. 5, 9, 13 and 17, axes of zig-zag staples do not point at the center point of the arcuate deck) are secants to said inner annular axis and said outer annular axis.  

Regarding claim 32, Green discloses wherein each said staple cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said staple cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Regarding claim 33, Green as modified by Chen above discloses wherein said axes (Green – fig. 31, axes 762 do not point at the center of the annular deck; Chen - figs. 5, 9, 13 and 17, axes of zig-zag staples do not point at the center point of the arcuate deck) extending from said first end to said second end of each staple cavity are secants to said inner annular axis and said outer annular axis.  

Regarding claim 39, Green discloses wherein each said fastener cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said fastener cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.  The Applicant’s arguments cite various paragraph numbers of the instant Specification, but these appear to be referring to the PG Pub’s paragraph numbers and not the Specification proper.  The Office will review the arguments in this light.
Applicant cites paragraph 0373 in an attempt to show that the teachings of hemostasis features are not limited to linear staplers.  This is not persuasive.  The paragraph cited is following paragraphs talking about fig. 28 (paragraph 0369-0370) which is a linear stapler.  The paragraph makes no mention of circular staplers.  The paragraph makes no mention of the feature of “flow-limiting ridges”.  Also flow-limiting ridges are not the only features in the art that are used to create hemostasis.  
Applicant later cites paragraph 0390.  This paragraph is directed toward a linear stapler embodiment of fig. 46 and also makes no mention of its features being used with a circular stapler.  
Applicant cites paragraphs 0428-0429 which does refer to the circular stapler embodiment.  However, nowhere in this paragraph does it refer to “flow-limiting ridges”.  The Applicant cites that it has the ability to allow the “staple line to expand and flex”, but this is a property of the staple configuration and not flow-limiting ridges.  The paragraphs mention radial leakage as being a problem, but the leakage it is talking about is the leakage after stapling and not achieving hemostasis before stapling.  It’s proposed solution is having the staple configuration be a certain why, not altering the deck of the staple cartridge with ridges which would not address the problem the Applicant is citing in the specification. 
In short, the original disclosure does not set forth the combination as claimed.  That the Applicant makes various broad references to “various embodiments” being able to have features from other embodiments is not a license to create entirely new combinations that were not envisioned and properly set forth at the time of effective filing.  While it might be understood how ridges could be incorporated into a circular stapler, this is not what is at issue.  The issue is that the Applicant has not set forth in their original filing that they had “possession” of such a combination.  
That the Applicant is unable to point to a clear reference in the original filing that definitively asserts that the flow-limiting ridges were considered to be part of the circular stapler embodiment and how that would be accomplished is evidence that the Applicant was not in possession of such a combination.  This is further supported by the lack of these features shown in the drawings.  In all the linear stapler embodiments where the flow limiting ridges are present, there was considerable effort made to detail those features and the subtle differences between them in each of the figures.  No such details exist in the drawings of the circular stapler.
Applicant’s arguments against the inclusion of Alexander with Green are unpersuasive.  The Applicant argues against the Office’s motivation noting that the flow-limiting ridges of Alexander being added to improve retention of a buttress is unjustified because Green does not denote the use of buttresses.  The Office notes that buttresses in the art of surgical staplers are a widely-known feature of surgical operations that are used at a surgeon’s discretion to improve the strength of the staple line and protect tissue from compression.  A surgeon using a buttress with a stapler like that in Green would have been commonplace and adding a feature to help secure that in place would have been advantageous.  Additionally, the Office provided several benefits and motivations.  The Office stated the combination would “help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place”.  So in the absence of a buttress (tissue thickness compensator) it would hold the issue in place during stapling.  Also the guides presented by the ridges would help to ensure the staples maintained their proper trajectory.  To this the Applicant appears to argue “impermissible hindsight”.  To that end, the Office notes that it is simply adding a feature of one known staple cavity onto another known staple cavity with known benefits.  The combination makes use of known features of similar inventions with known advantages and is not deemed to be impermissible hindsight.
The Applicant’s argument against Pastorelli appears to amount to – Pastorelli is different than Green and therefore shouldn’t be combined --.  The Office sets forward an advantage in adding the features of Pastorelli to Green which the Applicant does not appear to dispute the advantages of, but then argues that it can’t be combined because Green does not suggest having those features.  That argument is not the standard 35 USC 103a rejections.  Green discloses a circular stapler.  Pastorelli teaches another circular stapler with a different cartridge/anvil surface with known advantages that would read on the claimed subject matter.  The Office’s combination of these two references was based on these known advantages of Pastorelli.  As such it is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731